                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN


DANNY HUGHES and
CHARLENE JACKSON,
         Plaintiffs,

      v.                                                Case No. 20-C-1377

JAMES MILLER, FELICIA MILLER,
MILLER & MILLER LAW LLC,
PAULA BRENNER, JOHN SCAFFIDI,
DOUGLAS MANN, MARGARET
McGARITY, and JOHN DOES,
           Defendants.
______________________________________________________________________

                               DECISION AND ORDER

      For several years now, Danny Hughes and Charlene Jackson, proceeding pro se,

have been waging a legal crusade against various participants in Hughes’s Chapter 7

bankruptcy. In addition to the bankruptcy proceedings and related appeals, Hughes and

Jackson have collectively filed three federal and three state cases involving the

bankruptcy. The main targets of these suits have been Hughes’s bankruptcy lawyers

(attorneys at Miller and Miller Law, LLC), the private bankruptcy trustee assigned to his

case (John Scaffidi), and the trustee’s lawyer (Douglas Mann). Hughes and Jackson

contend that the bankruptcy lawyers committed malpractice, and that the trustee and his

counsel somehow violated the law by successfully prosecuting an adversary action in

which the bankruptcy court ordered Hughes, Jackson, and others to turn over a tract of

land and two dozen vehicles to the bankruptcy estate.

      The courts have uniformly rejected each of Hughes’s and Jackson’s suits at the

pleading stage. However, after each suit is dismissed, Hughes and/or Jackson file a




           Case 2:20-cv-01377-LA Filed 02/24/21 Page 1 of 16 Document 36
related suit alleging the same or nearly the same claims against the same or nearly the

same defendants. The present action is Hughes’s and Jackson’s latest suit. The

defendants include three lawyers from the Miller firm, the trustee, and the trustee’s lawyer.

They also sue the bankruptcy judge who presided over the bankruptcy case, Margaret

McGarity, and they seek to amend their complaint to add other participants in the

bankruptcy case as defendants. As discussed below, this court lacks subject matter

jurisdiction over the plaintiffs’ claims, and the suit will be dismissed for that reason.

However, because the plaintiffs continue to file frivolous suits involving the bankruptcy, I

will make the dismissal with prejudice and enjoin the plaintiffs from commencing new

lawsuits against any participant in the bankruptcy case.

                                    I. BACKGROUND

       In November 2014, Hughes retained the Miller firm to prepare and file a bankruptcy

case, and Attorney Paula Brunner 1 began preparing the petition. Compl. ¶ 20. On April

14, 2015, Brunner filed a Chapter 7 petition on Hughes’s behalf. See Docket of E.D. Wis.

Bankr. Case No. 15-23793. 2 The Office of the United States Trustee appointed Attorney

John M. Scaffidi, a member of the panel of private trustees, to serve as the trustee for the

case. As the bankruptcy progressed, Scaffidi discovered a series of suspicious

transactions involving dozens of collectable vehicles and land in Germantown, Wisconsin.

See ECF No. 12 (bankruptcy case). Scaffidi believed that the land and vehicles might be



1 The complaint identifies the attorney as Paula “Brenner,” but the record of the
bankruptcy case shows that she spells her name “Brunner.”
2 I take judicial notice of the records of the bankruptcy court and of the other courts
involved in Hughes’s and Jackson’s suits. See Ennenga v. Starns, 677 F.3d 766, 773–74
(7th Cir. 2012) (court may take judicial notice of public court dockets).
                                             2



         Case 2:20-cv-01377-LA Filed 02/24/21 Page 2 of 16 Document 36
property of the bankruptcy estate, and he asked the court for permission to hire Attorney

Douglas Mann to assist him in investigating these matters. See id. Judge McGarity

granted Scaffidi’s request to employ Mann for this purpose. See ECF No. 17 (bankruptcy

case).

         Eventually, the trustee, through Mann, filed an adversary complaint against

Hughes, Jackson (who is Hughes’s ex-wife), and Hughes’s two sons, seeking an order

requiring them to turn over assets to the bankruptcy estate. See E.D. Wis. Bankr. Case

No. 15-02389 (adversary case). The assets included a 10-acre parcel of real estate in

Germantown, Wisconsin, on which stood a pole barn, and thirty collectable vehicles. Title

to the real estate was in Jackson’s name, and title to some of the vehicles may have been

in the name of Hughes’s sons. The trustee alleged that Hughes was the true owner of the

assets and that any transfers of title to Jackson and Hughes’s sons were fraudulent.

         At around this time, attorneys from the Miller firm moved to withdraw as Hughes’s

counsel. They stated that their fee agreement with Hughes limited their engagement to

preparing and filing a basic bankruptcy case, and that because the bankruptcy had

become complex, they could no longer represent Hughes. They also noted that Hughes

had questioned the firm’s decisions and that Hughes and his lawyers had irreconcilable

differences. See ECF No. 76 (bankruptcy case). The bankruptcy court granted the motion

to withdraw on October 9, 2015. See ECF No. 120 (bankruptcy case).

         The bankruptcy court held an evidentiary hearing on the adversary complaint in

November 2015, at which Hughes, Jackson, and Hughes’s sons testified. See ECF No.

36 (adversary case). After the hearing, the bankruptcy court, through Judge McGarity,

voided the transfers of the land and vehicles to Jackson and to Hughes’s sons and

                                             3



           Case 2:20-cv-01377-LA Filed 02/24/21 Page 3 of 16 Document 36
deemed them property of the bankruptcy estate. On January 8, 2016, the court ordered

the parties to turn title to the assets over to the trustee and warned that it would seek

assistance from the U.S. Marshals service, if necessary, to implement the order. See ECF

No. 52 (adversary case). In Spring 2016, the trustee sold the vehicles and land at an

auction authorized by the bankruptcy court. See ECF Nos. 270, 339 & 347 (bankruptcy

case).

         On May 4, 2016, Hughes filed a pro se complaint in this court against attorneys

with the Miller firm. See E.D. Wis. Case No. 16-C-0541. The complaint sought either the

return of the land and vehicles sold during the bankruptcy case or $850,000 in damages.

The court construed the complaint as alleging claims for breach of contract and/or legal

malpractice. Because such claims arose under state law and the parties were not

completely diverse, the court dismissed the complaint for lack of subject-matter

jurisdiction. The court entered the order dismissing the complaint on May 5, 2016, and

judgment was entered on June 6, 2016.

         On May 16, 2016, Hughes filed a pro se complaint in the circuit court for Milwaukee

County, Wisconsin, against James Miller, Paula Brunner, and the Office of the United

States Trustee. See Milwaukee County Cir. Ct. Case No. 16cv3727. The complaint

purported to allege claims for breach of contract and legal malpractice against Miller and

Brunner, and it contained no allegations concerning the Office of the United States

Trustee. See Aff. of Luke Behnke Ex. A. Because the complaint purported to state a claim

against an agency of the United States (the Trustee’s Office), the United States removed

the case to this court, where it was assigned to me. I determined that the plaintiff’s claim

against the Trustee’s Office did not fall within a waiver of the United States’ sovereign

                                              4



           Case 2:20-cv-01377-LA Filed 02/24/21 Page 4 of 16 Document 36
immunity and dismissed that agency from the case. I then remanded the state-law claims

against Miller and Brunner to the Milwaukee County court. A judgment to that effect was

entered on January 25, 2017. When the case returned to state court, Miller and Brunner

filed a motion to dismiss the claims against them on the merits. The circuit court granted

that motion and dismissed the case with prejudice in an order dated June 26, 2017. See

Behnke Aff. Ex. E.

       On December 18, 2019, Charlene Jackson filed a pro se complaint in this court

against Judge McGarity, Douglas Mann, and the State of Wisconsin. See E.D. Wis. Case

No. 19-C-1858. She alleged that the bankruptcy court’s order requiring her to turn the

land and vehicles over to the bankruptcy estate violated her constitutional rights and

amounted to civil theft under state law. She sought the return of the land and vehicles or

their replacement value. On January 14, 2020, this court, through Judge J.P.

Stadtmueller, issued an order dismissing the case for failure to state a claim on which

relief may be granted. The court reasoned that Jackson’s claims amounted to a collateral

attack on the bankruptcy court’s order that had to be rejected under the doctrine of claim

preclusion (also known as res judicata).

       On January 24, 2020, only a few days after the dismissal of Jackson’s federal

complaint, both she and Hughes commenced separate pro se cases in the Milwaukee

County circuit court against Miller, Brunner, and a third attorney with the Miller firm, Felicia

Miller. See Milwaukee County Cir. Ct. Case Nos. 20cv653 & 20cv654. The complaints

again challenged the outcome of the adversary proceeding in Hughes’s bankruptcy and

purported to allege claims for negligence and negligent infliction of emotional distress.

See Behnke Aff. Exs. F & G. In each case, the defendants filed a motion to dismiss, and

                                               5



         Case 2:20-cv-01377-LA Filed 02/24/21 Page 5 of 16 Document 36
the judge assigned to each case entered an order dismissing it on the merits. See id. Exs.

H & I. The dismissal orders were entered in July and August of 2020.

       Finally, on September 4, 2020, Hughes and Jackson filed their pro se complaint in

the present action. As noted, they sue the Miller firm, three of its attorneys, the bankruptcy

trustee, the trustee’s lawyer, and the bankruptcy judge. 3 Once again, Hughes and

Jackson challenge the outcome of the adversary proceeding and seek compensation for

the land and vehicles that were sold during the administration of Hughes’s bankruptcy

case. The complaint purports to allege claims for “civil conspiracy, gross negligence,

negligent supervision, and negligent infliction of emotional distress.” Compl. ¶ 2. The

complaint’s factual allegations mostly summarize the events that occurred in the

bankruptcy court and accuse the Miller attorneys of making various mistakes. The

complaint’s allegations against the trustee and his lawyer are sparse, but it appears that

the plaintiffs accuse Scaffidi and Mann of having acted improperly when they offered to

settle the adversary proceeding for either $10,000 or two of the collectable vehicles. Id.

¶ 84. As for Judge McGarity, the complaint alleges that she erroneously refused to allow

Hughes to convert his Chapter 7 case to a Chapter 13 case. Id. ¶ 85. Finally, the

complaint includes the conclusory assertion that the Miller attorneys, Scaffidi, Mann, and

Judge McGarity all conspired with one another “to deprive [Hughes and Jackson] of the[ir]

personal belongings for a personal financial gain.” Id. ¶ 86.

       Several matters are before the court. The defendants other than Judge McGarity

have filed motions to dismiss the complaint on various grounds. The plaintiffs did not


3The plaintiffs have also listed John Does as both plaintiffs and defendants. It is not clear
what purpose these Doe parties are intended to serve, and therefore I will disregard them.
                                              6



         Case 2:20-cv-01377-LA Filed 02/24/21 Page 6 of 16 Document 36
serve Judge McGarity with the summons and complaint before the time for them to do so

expired, see Fed. R. Civ. P. 4(m), and so she has not responded to the complaint. But

the plaintiffs have asked for additional time to serve Judge McGarity. See ECF No. 27.

The plaintiffs have also requested leave to amend their complaint to allege claims against

“Attorney Marie Springer for Richard Paetz.” ECF No. 29 at 5. It appears that Paetz was

one of Hughes’s creditors and that Attorney Springer represented him in the bankruptcy.

The plaintiffs indicate that they want to bring claims against Springer for filing a fraudulent

claim in the bankruptcy.

       As explained below, the court does not have subject-matter jurisdiction over the

claims alleged in the complaint, but in any event those claims are either frivolous or clearly

barred by res judicata. Although dismissals for lack of subject-matter jurisdiction are

ordinarily without prejudice, I will dismiss this case with prejudice as a sanction for

bringing a frivolous case. Moreover, to prevent the plaintiffs from filing additional frivolous

suits, I will enjoin them from commencing new actions against any of the participants in

Hughes’s bankruptcy case. Finally, I will deny the plaintiffs’ request to amend their

complaint to add new parties and their request for additional time to serve Judge

McGarity.

                                      II. DISCUSSION

       A federal court is a court of limited jurisdiction, meaning that it possesses only the

power authorized by the Constitution and by statute. Kokkonen v. Guardian Life Ins. Co.

of N. Am., 511 U.S. 375, 377 (1994). In general, two statutes grant a federal district court

original jurisdiction over a civil case: (1) 28 U.S.C. § 1331, which applies to cases “arising

under” the Constitution, laws, or treaties of the United States, and (2) 28 U.S.C. § 1332,

                                              7



         Case 2:20-cv-01377-LA Filed 02/24/21 Page 7 of 16 Document 36
which applies to civil cases in which the parties are completely diverse—which usually

means that no plaintiff is a citizen of the same state as any defendant—and the amount

in controversy exceeds $75,000. Further, if a federal court has subject-matter jurisdiction

over one or more claims in a case, then in certain circumstances the court may exercise

supplemental jurisdiction over state-law claims that are so related to the initial claim as to

form part of the same case or controversy. See 28 U.S.C. § 1367.

       The plaintiffs’ claims do not fall within the scope of these statutes. Section 1332 is

clearly inapplicable because the parties are not completely diverse—Hughes and

Jackson are citizens of the same state, Wisconsin, as all the defendants except Paula

Brunner, who appears to be a citizen of Colorado. Further, I can identify no claim in the

complaint that arises under federal law. To the extent the plaintiffs are asserting claims

for breach of contract or professional negligence against the Miller firm and its attorneys,

such claims would arise under state law. Although it is difficult to identify any potentially

viable claims against Scaffidi and Mann, the plaintiffs appear to be alleging a claim for

civil conspiracy, which again would arise exclusively under state tort law. 4 In one of their

briefs, the plaintiffs allege that Scaffidi and Mann violated the Fourth Amendment when

they caused their property to be transferred to the sheriff for auction, see ECF No. 16 at

3, but any Fourth Amendment claim would be frivolous. Even assuming that Scaffidi and

Mann could be treated as federal officials who are subject to the Fourth Amendment, the

auction could not have violated the Fourth Amendment because it was conducted

pursuant to a court order. See Sodal v. Cook County, Ill., 506 U.S. 56, 71 (1992). A federal


4 The complaint does not allege facts suggesting that this case arises under any federal
statute creating a cause of action for conspiracy, such as 42 U.S.C. § 1985(3).
                                              8



         Case 2:20-cv-01377-LA Filed 02/24/21 Page 8 of 16 Document 36
court does not have jurisdiction over frivolous federal claims. See, e.g., Greater Chicago

Combine and Center, Inc. v. City of Chicago, 431 F.3d 1065, 1069–70 (7th Cir. 2005).

Thus, even if this Fourth Amendment allegation had been made in the complaint, it would

not confer federal-question jurisdiction.

       The nature of the plaintiffs’ claims against Judge McGarity is unclear, but it appears

that they allege she was part of a civil conspiracy with the other defendants. Again, such

a civil-conspiracy claim would arise exclusively under state law. However, it is possible to

construe the claim against McGarity as being against the United States and thus as falling

within the grant of federal jurisdiction conferred by the Federal Tort Claims Act. See 28

U.S.C. § 1346(b). If that were the case, then perhaps the plaintiffs’ claims against the

remaining defendants could be thought to be within the court’s supplemental jurisdiction.

However, the plaintiffs did not serve Judge McGarity with the summons and complaint

until February 13, 2021. See ECF No. 35. Because the plaintiffs were required to serve

all defendants within 90 days after filing the complaint, that is, by December 3, 2020, I

may dismiss the claims against Judge McGarity without prejudice unless the plaintiffs

show good cause for their failure to serve her within the prescribed time. See Fed. R. Civ.

P. 4(m). The plaintiffs have not shown good cause; instead, in seeking an extension of

time to complete service, they merely note that Judge McGarity did not waive service.

See ECF No. 27. Moreover, any claim against Judge McGarity would be frivolous

because (a) nothing in the complaint even remotely suggests that she conspired with the

other parties, and (b) she has absolute immunity for acts taken in her judicial capacity.

See, e.g., Myrick v. Greenwood, 856 F.3d 487, 488 (7th Cir. 2017). Therefore, I will not

extend the time to serve Judge McGarity and will dismiss the claims against her for lack

                                             9



         Case 2:20-cv-01377-LA Filed 02/24/21 Page 9 of 16 Document 36
of timely service. Because the claims against Judge McGarrity have been dismissed, I

would not use such claims as a basis for exercising supplemental jurisdiction over the

plaintiffs’ claims against the other defendants, even if I were permitted to do so. See 28

U.S.C. § 1367(c)(3) (district court may decline to exercise supplemental jurisdiction over

claim if it has dismissed all claims over which it had original jurisdiction). Accordingly, the

claims against the remaining defendants will be dismissed for lack of subject-matter

jurisdiction. 5

        Ordinarily, a dismissal for lack of subject-matter jurisdiction is without prejudice.

See El v. AmeriCredit Fin. Servs., Inc., 710 F.3d 748, 751 (7th Cir. 2013). However, “if

the reason there’s no federal jurisdiction is the plaintiff’s having predicated jurisdiction on

a frivolous federal claim, dismissal with prejudice is appropriate, for such a suit will go

nowhere in any court.” Id. (citation omitted). Relatedly, a district court may dismiss a case

over which it lacks jurisdiction with prejudice as a sanction for misconduct or because the

suit is intended to harass. See id.; Georgakis v. Ill. State Univ., 722 F.3d 1075, 1078 (7th

Cir. 2013). In the present case, I find that the dismissal of this case should be with

prejudice because the plaintiffs have presented only frivolous claims and, as evidenced

by the plaintiffs’ history of bringing frivolous suits against the defendants, are engaged in

a campaign of harassment.

        Aside from the jurisdictional defects discussed above, this suit is frivolous for

several reasons. First, all claims by Hughes and Jackson against the Miller firm and its



5 Because I am dismissing this suit for lack of jurisdiction, I will not grant the plaintiffs’
request to file an amended complaint adding “Attorney Marie Springer for Richard Paetz”
as a defendant. ECF No. 29 at 5.
                                              10



          Case 2:20-cv-01377-LA Filed 02/24/21 Page 10 of 16 Document 36
attorneys are barred by claim preclusion/res judicata. The Milwaukee County court has

rendered two judgments on the merits of Hughes’s claims against the Miller attorneys and

one judgment on the merits of Jackson’s claims against the Miller attorneys. Under

Wisconsin law, these judgments preclude the plaintiffs from bringing further actions

against the firm and its attorneys “as to all matters which were litigated or which might

have been litigated in the former proceedings.” Lindas v. Cady, 183 Wis. 2d 547, 558

(1994). There is no doubt that the plaintiffs either have or could have presented all the

claims they now assert against the Miller firm and its attorneys in their prior suits in

Milwaukee County. Thus, the claims in the present suit are clearly barred by res judicata,

and the plaintiffs’ attempts to include them in this suit are frivolous and intended to harass.

       Second, the claims against Scaffidi and Mann are frivolous for multiple reasons.

First, under what is known as the Barton doctrine, a plaintiff generally may not sue a

private trustee or the trustee’s attorney without first obtaining leave of the bankruptcy

court, which the plaintiffs have not sought or obtained. See Barton v. Barbour, 104 U.S.

126 (1881); Matter of Linton, 136 F.3d 544, 545 (7th Cir. 1998); 1 Collier on Bankruptcy

§ 10.01. Second, the trustee and his attorney will generally have derivative quasi-judicial

immunity from suit for actions taken during the bankruptcy case. See Henry v. Farmer

City State Bank, 808 F.2d 1228, 1238 (7th Cir.1986) (officials performing “ministerial acts”

under the supervision of judges entitled to quasi-judicial immunity); Bennett v. Williams,

892 F.2d 822, 823 (9th Cir.1989) (“Bankruptcy trustees are entitled to broad immunity

from suit when acting within the scope of their authority and pursuant to court order.”);

Yardkin Valley Bank & Trust Co. v. McGee, 819 F.2d 74, 76 (4th Cir.1987) (bankruptcy

trustee immune if acts “under the direct orders of the court”); Boullion v. McClanahan,

                                              11



         Case 2:20-cv-01377-LA Filed 02/24/21 Page 11 of 16 Document 36
639 F.2d 213, 214 (5th Cir.1981) (bankruptcy trustee acted as arm of the court and thus

was entitled to absolute immunity); see also Schultz v. Dubois, 47 F.3d 1173, 1995 WL

66780 (7th Cir. 1995) (unpublished disposition). And even if Scaffidi and Mann were not

immune and could be sued in this court, the claim against them would clearly fail on the

merits. The plaintiffs allege no more than that Scaffidi and Mann carried out their duties

in the bankruptcy case. They filed an adversary case based on probable cause to believe

that the land and vehicles were property of the bankruptcy estate, attempted to settle the

case, and then prevailed on their claim after a full evidentiary hearing and executed the

judgment. All these actions were clearly lawful, and the only explanation for this suit is

that the plaintiffs disagree with the outcome of the adversary case and wish to harass the

trustee and his counsel for carrying out their duties.

       Finally, I reiterate that the plaintiffs’ claims against Judge McGarity are frivolous.

The plaintiffs simply allege that she made rulings during the bankruptcy case with which

they disagree. Judge McGarity has judicial immunity from suit based on her rulings in the

case, and therefore any suit based on those ruling would be frivolous. Further, although

the plaintiffs assert that Judge McGarrity conspired with the litigants and their attorneys,

this is merely a conclusory assertion that the plaintiffs do not support with concrete factual

allegations. See Cooney v. Rossiter, 583 F.3d 967, 970 (7th Cir. 2009) (noting that “a

bare allegation of conspiracy” is not enough to state a claim).

       Accordingly, I conclude that a dismissal with prejudice is necessary. However, I do

not think that this is a sufficient sanction. The plaintiffs’ history of litigation shows that they

do not view adverse judgments as obstacles to continued litigation. The plaintiffs had their

day in court during the bankruptcy case, when the bankruptcy court held an evidentiary

                                                12



         Case 2:20-cv-01377-LA Filed 02/24/21 Page 12 of 16 Document 36
hearing on the trustee’s adversary complaint involving the land and vehicles. This should

have been the end of any litigation involving the bankruptcy judge, the trustee, and the

trustee’s attorney (aside from any direct appeals of the judgment in the adversary case).

However, Hughes attempted to sue the Office of the United States Trustee in his first

state-court suit, and Jackson attempted to sue Judge McGarity and Mann in her first

federal suit. After these suits were dismissed, the plaintiffs brought claims against

McGarity, Scaffidi, and Mann in the current suit.

       Further, assuming that Hughes had a nonfrivolous claim for either breach of

contract or malpractice against the Miller firm, he had his day in court on that claim when

he filed his first suit in Milwaukee County. That should have been the end of any litigation

involving the Miller firm and its attorneys, aside from any direct appeals of the judgment

in the first Milwaukee County case. But Hughes then filed a second state-court suit against

the firm, and, when that was dismissed, he filed the present suit. The present suit is

actually Hughes’s second federal suit against the Miller firm; his first, filed in May 2016,

was dismissed for lack of subject-matter jurisdiction. So, prior to commencing this action,

Hughes knew that this court did not have jurisdiction to entertain his frivolous claims

against the firm yet decided to file them here anyway. All told, Hughes has brought four

lawsuits involving the Miller firm. Charlene Jackson did not retain the Miller firm and thus

never had a nonfrivolous claim against it or its attorneys. She never should have filed any

suit against the firm, but she certainly should have ceased litigating once the Milwaukee

County court dismissed her first suit on the merits. Undeterred by the adverse judgment,

Jackson brought additional claims against the firm in the present suit.



                                            13



        Case 2:20-cv-01377-LA Filed 02/24/21 Page 13 of 16 Document 36
       Clearly, the preclusive effect of judgments has not stopped the plaintiffs from filing

additional suits, and something must be done to prevent the plaintiffs’ from continuing to

harass the defendants and burden the state and federal courts with more frivolous

litigation. See In re City of Chicago, 500 F.3d 582, 585 (7th Cir. 2007) (“The due process

clause entitles every litigant to a full and fair opportunity to be heard; it does not entitle

anyone to be heard on the same question over and over.”). I will therefore enjoin the

plaintiffs from commencing any additional suits in any court—state or federal—against

any of the current defendants or any other person or entity who participated in Hughes’s

Chapter 7 bankruptcy. A federal court has authority to issue such an injunction when there

is a danger that the preclusive effect of a federal judgment will be insufficient to prevent

further litigation. See 28 U.S.C. § 2283; Chambers v. NASCO, Inc., 501 U.S. 32, 43–46

(1991); Carr v. Tillery, 591 F.3d 909, 919 (7th Cir. 2010); Mirfasihi v. Fleet Mortg. Corp.,

356 F.3d 781, 782 (7th Cir. 2004); Riccard v. Prudential Ins. Co., 307 F.3d 1277, 1295

(11th Cir. 2002); Sassower v. American Bar Ass’n, 33 F.3d 733, 734–36 (7th Cir. 1994);

see also Union Oil Co. of Cal. v. Leavell, 6 F. App’x 382 (7th Cir. 2001) (unpublished).

       I have considered imposing a sanction that is less drastic than an anti-suit

injunction. However, on reflection, I think that such an injunction is the mildest sanction

available. Because Hughes and Jackson no longer have any legitimate claims to pursue

with respect to the bankruptcy, this injunction does them no harm—even in the absence

of an injunction, the plaintiffs would have no business filing additional cases involving the

bankruptcy. The injunction is thus less drastic than a simple monetary sanction. In any

event, given the persistence the plaintiffs have demonstrated, I doubt that a monetary

sanction would deter them from filing additional suits. An injunction brings the plaintiffs’

                                             14



        Case 2:20-cv-01377-LA Filed 02/24/21 Page 14 of 16 Document 36
crusade to an immediate end and spares the defendants and a future court from having

to go through this exercise again.

       The plaintiffs are advised that, should they violate the injunction by filing a new

case involving the defendants or anyone else associated with the bankruptcy, they will be

found in contempt. A finding of contempt will carry severe sanctions, which may include

large monetary penalties and/or imprisonment. The plaintiffs are also warned that any

attempt to evade the scope of the injunction—such as by bringing suit against a John Doe

defendant when it is clear that the target of the suit is one of the bankruptcy participants—

will also result in a finding of contempt and the imposition of sanctions. The defendants

should bring any violations of the injunction to my attention as soon as they are

discovered.

       Before concluding, I note that the injunction does not apply to an appeal from this

order or the judgment to follow. However, the plaintiffs are advised that, if they appeal,

and if the appeal is found to be frivolous, they may be subject to additional sanctions for

filing a frivolous appeal. See, e.g., Fed. R. App. P. 38.

                                     III. CONCLUSION

       For the reasons stated, IT IS ORDERED that the complaint and this action are

DISMISSED WITH PREJUDICE both for lack of subject matter jurisdiction and because

the action is frivolous. The claims against Judge McGarity are also dismissed for failure

to timely serve her with the summons and complaint.

       IT IS FURTHER ORDERED that the plaintiffs’ motion for an extension of time (ECF

No. 27) is DENIED.



                                             15



        Case 2:20-cv-01377-LA Filed 02/24/21 Page 15 of 16 Document 36
       IT IS FURTHER ORDERED that the plaintiffs’ request to amend their complaint to

allege claims against “Attorney Marie Springer for Richard Paetz” (ECF No. 29 at 5) is

DENIED.

       IT IS FURTHER ORDERED that the defendants’ motions to dismiss the complaint

(ECF Nos. 5, 18 & 21) are GRANTED to the extent that the complaint is dismissed for the

reasons given in this order.

       FINALLY, IT IS ORDERED that the plaintiffs, Danny Hughes and Charlene

Jackson, are hereby ENJOINED from commencing an action in any state or federal court

in the United States alleging claims that are related to the Chapter 7 bankruptcy of Danny

Hughes, which was docketed as Eastern District of Wisconsin Bankruptcy Case No. 15-

23793 and Adversary Case Nos. 15-2388 and 15-2389. For purposes of clarity, it is noted

that this injunction applies to—but is not limited to—litigation involving any of the following

individuals and entities: James Miller, Felicia Miller, Paula Brunner (including any

alternative spelling, such as “Brenner”), Miller and Miller Law LLC, any other attorney that

was at any time affiliated with Miller and Miller Law LLC, John Scaffidi, Douglas Mann,

and Margaret McGarity.

       Dated at Milwaukee, Wisconsin, this 24th day of February, 2021.



                                                   s/Lynn Adelman__________
                                                   LYNN ADELMAN
                                                   United States District Judge




                                              16



         Case 2:20-cv-01377-LA Filed 02/24/21 Page 16 of 16 Document 36
